Citation Nr: 1105838	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a back 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for bilateral 
knee disorders.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for bilateral 
hip disorders.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 
1980.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

This appeal was previously before the Board in May 2007 and 
January 2010.  The Board remanded the claim so that the Veteran 
could receive corrective notice, and so that the AMC/RO could 
adjudicate the claim under the regulations in place when the 
claims were filed.  The case has been returned to the Board for 
further appellate consideration.

The Board has determined that the new and material evidence 
standard does not apply to the claim for service connection for 
head trauma, as the Veteran was never provided proper notice of a 
denial of that claim in October 1985.  Accordingly, the Board 
will review that matter on a de novo basis.  

The issues of service connection for residuals of head trauma, 
and service connection for a back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The October 1982 Board decision that denied entitlement to 
service connection for a back disorder and denied entitlement to 
service connection for a bilateral leg disorder was not appealed 
and is final.

3.  Regarding the Veteran's claim for service connection for a 
back disorder, the evidence received since that October 1982 
decision includes evidence that was not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.

4.  Regarding the Veteran's claims for service connection for 
bilateral knee and bilateral hip disorders, the evidence received 
since that October 1982 decision does not include evidence 
previously unsubmitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, or 
which, by itself or in connecting with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back disorder.  
38 U.S.C.A. §§  5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2001).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a bilateral knee 
disorders.  38 U.S.C.A. §§  5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral hip 
disorders.  38 U.S.C.A. §§  5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his claims to reopen in May 2000.  
Thereafter, she was notified of the provisions of the VCAA by the 
VA in correspondence dated in August 2001, November 2003, August 
2004, May 2007, and February 2010.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing the claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate the claim, and provided other pertinent information 
regarding VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in October 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a December 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006)., the Court held that 
in order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question of 
what constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Here, the appellant was provided Kent notice in the 
February 2010 letter.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with her claims file.  She was also afforded a VA 
medical examination in January 1981 to assess the nature of her 
claimed disabilities.  

Furthermore, she has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
Multiple attempts were made to obtain treatment records from the 
1980s and 1990s; however, records were noted to have been 
destroyed or unavailable.  The Veteran has been notified of the 
evidence and information necessary to substantiate this claim, 
and she has been notified of VA's efforts to assist.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of 
the development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
this claim.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  Board decisions are final on the date stamped on the 
face of the decision, unless the Chairman of the Board orders 
reconsideration.  38 C.F.R. § 20.1100 (2010).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For claims to reopen filed prior to August 29, 2001, as pertains 
to this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a)(2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
rating1 decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

The Veteran was first denied service connection for a back 
disorder and bilateral leg disorders in a March 1981 rating 
decision.  She appealed that action to the Board.  In October 
1982, the Board issued a decision denying service connection for 
a back disorder and denying service connection for a bilateral 
leg disorder, it became final as of the date it was stamped.  See 
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1100 (2010).  Therefore, new and material evidence is needed 
to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  In the March 1981 rating decision, the RO denied 
service connection for a back disorder and bilateral knee 
disorders (claimed as bilateral leg disorders) because on 
examination the Veteran did not have a current back disorder or 
current bilateral knee disorders.  In the October 1982 Board 
decision, the Board found that service connection was not 
warranted for a back disorder or bilateral leg disorders (both 
hips and knees were addressed) because medical evidence did not 
show that the Veteran had a current back disorder or bilateral 
lower extremity disorder.  The Board further noted that her in-
service back and bilateral leg complaints were acute and 
transitory and resolved without residuals.  The Board noted that 
the Veteran had been diagnosed with arthritis of her hips post 
service; but, found that the arthritis was not related to service 
as it had not been diagnosed within one year of service.

At the time of the October 1982 Board decision, the evidence of 
record included the Veteran's service treatment records, a 
January 1981 VA examination, Veteran statements, and an April 
1982 statement from a private physician.  

In her August 1979 enlistment examination she was noted to have 
normal lower extremities and a normal spine.  The Veteran 
initially indicated that she had recurrent back pain, but then 
crossed out that marking and marked that she did not have a 
history of recurrent back pain.  She indicated she did not have 
knee problems or arthritis.  Service treatment records contain 
complaints of and treatment for bilateral knee pain, bilateral 
hip pain, and lumbar spine pain.  Her discharge examination noted 
that she had patellar crepitance bilaterally; a tender collateral 
ligament, full range of motion, and no edema or effusion.  She 
had a normal spine examination at discharge.  The claims folder 
also contains a personnel record from May 1980 where the 
Veteran's commanding officer noted that she had been seen in sick 
call 19 times since joining the Army in December 1979.  He stated 
that she was manipulating the system, and he felt she was an 
ineffective soldier.  

In January 1981, the Veteran was afforded a VA disability 
examination, where the examiner found that she did not have any 
orthopedic conditions of the low back, hips or knees.  "Normal 
general medical findings."  Lumbosacral spine x-ray from January 
1981 noted normal contour and alignment of vertebrae, normal disc 
spaces, minimal sclerotic changes on the iliac margin of both 
sacroiliac joints.  X-rays of the bilateral hips and bilateral 
knees from January 1981 were noted to be normal with no evidence 
of pathology.

In April 1982, a letter, presumably from a private treating 
physician (the signature is illegible), noted that the Veteran 
had severe arthritis in each hip, which caused problems with her 
ambulation.

In a January 1981 statement, the Veteran noted that her right 
side was worse than her left foot.  She also stated that her 
right knee would occasionally collapse, and she has to balance on 
furniture to walk.  She also said that her hips caused her legs 
to collapse and that when she stood she got sharp pains in her 
legs.  She felt that her injuries and complaints in service were 
related to her continued complaints/symptoms.

Evidence added to the claims folder subsequent to the October 
1982 Board decision includes VA treatment records, private 
treatment records, lay statements from family members, and 
statements from the Veteran.  

A physician's (Dr. V.B.) note from December 1982 noted that the 
Veteran had a diagnosis of osteoarthritis of the spine.

A Jacobi Hospital note from August 1996 noted the Veteran 
complained of back pain that developed in 1980 and radiated to 
her legs.  A March 1998 letter from Urban Health noted that the 
Veteran had been treated for osteoarthritis beginning in 1988.

A January 2001 letter, signed by a S.N. noted that the Veteran 
was a patient of the undersigned and that she had a herniated 
disc confirmed by CT scan in July 1996.  The letter also noted 
that the herniation originated in service.

In November 1998, the Veteran was diagnosed with chronic low back 
pain with a myofascial component.

The Veteran submitted a statement in September 2004 that she was 
told that her conditions were chronic and not acute and 
transitory as the VA had alleged in her prior denials.

A June 2005 treatment record from Jacobi Medical Center noted 
that lateral views of the lumbosacral spine show multilevel disc 
space narrowing at L1-L4 with osteophyte formation.  The 
impression given was degenerative changes of the spine.

An undated statement from the Veteran's sister noted that the 
Veteran was healthy prior to service and that when the Veteran 
returned for Christmas vacation after beginning service that she 
was complaining of several health problems.  She noted her sister 
was on crutches and was prescribed medication and bedrest.  She 
stated that ever since service her sister has continued to 
"suffer severe pain in her hips and other places."

An undated statement from her daughter noted that her mother had 
severe pain her (the daughter's) entire life.  She noted that her 
mother was in too much physical pain to could not walk her one 
block to school.  

Records from Jacobi Medical Center from August 2005 show that the 
Veteran had a medical history of herniated discs with a chronic 
ataxic gait, a history of multiple falls.  She also complained of 
bilateral knee pain.  She was noted to have deep vein thrombosis, 
which was diagnosed in the left leg in 1996 and in the right leg 
in 2004.  

Several attempts were made to obtain treatment records from the 
1980s and early 1990s from facilities named by the Veteran; 
however, records were noted to be unavailable for South Jamaica 
Medical Center, Urban Health Plan, Inc., and it was noted that 
the VAMC NY (Harbor) had no treatment records for the Veteran.

The Board notes that evidence received subsequent to the October 
1982 Board decision contained evidence regarding the Veteran's 
back disorder claim that bears directly and substantially upon 
the specific matter under consideration, in that the new evidence 
showed that the Veteran currently has a diagnosis of a back 
disorder.  The Board denied service connection for a back 
disorder in October 1982 because there was no evidence of a 
current disability.  Evidence that the Veteran has a current back 
disorder, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the service connection claim.  As 
such, in regards to the Veteran's back disorder, the evidence 
added to the claims file after October 1982 is new and material, 
and the claim to reopen a claim for service connection for a back 
disorder is warranted.

The Board notes that the evidence received subsequent to the 
October 1982 Board decision did not contain evidence regarding 
the Veteran's bilateral knee disorder claims that bears directly 
and substantially upon the specific matter under consideration.  
The Board denied service connection for bilateral leg disorder in 
October 1982, and although the issue was addressed as "bilateral 
leg," the Board actually provided separate reasoning for why the 
Veteran's bilateral knee and bilateral hip complaints were 
denied.  The Board noted that the Veteran did not have a current 
knee disorder in October 1982, and evidence that has been 
submitted subsequent to that decision does not include a 
diagnosis of a right and/or left knee disability.  The evidence 
noted a diagnosis of deep vein thrombosis in the bilateral legs, 
and diagnoses of lumbar and cervical spine disorders.  Without 
evidence of right and/or left knee disability, the claims for 
service connection for bilateral knee disorders cannot be 
reopened.  Lay statements from the Veteran reiterated that her 
knee pain began in service and continued subsequent to service.  
However, these statements were present prior to the October 1982 
decision, and therefore are redundant and not considered "new" 
evidence.  Lay statements from the Veteran's daughter and sister 
note that the Veteran has complained of pain ever since service; 
however, her sister noted "hip and other pain" and her daughter 
did not specify what caused her mother to be unable to walk.  In 
either event, these lay statements could not provide a diagnosis 
of a bilateral knee disorder, but could only describe symptoms, 
which would not be evidence that bears directly and substantially 
upon the specific matter under consideration, and which, by 
itself or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  As such, the evidence added to the 
claims file after October 1982 is not new and material, as 
pertaining to the bilateral knee disorders, and the claim to 
reopen a claim for service connection for bilateral knee 
disorders is not warranted.

The Board notes that the evidence received subsequent to the 
October 1982 Board decision did not contain evidence regarding 
the Veteran's bilateral hip disorder that bears directly and 
substantially upon the specific matter under consideration.  As 
noted above, in the October 1982 decision the Board provided 
separate reasoning for denying the Veteran's bilateral knee 
claims and bilateral hip claims.  The Board noted that the 
Veteran had hip complaints in service and had been diagnosed with 
osteoarthritis post-service, but found that there was no evidence 
which linked the diagnosis of osteoarthritis to any in-service 
complaints.  Evidence that has been submitted subsequent to the 
October 1982 decision did not include evidence providing a nexus 
between in-service complaints of hip pain and any currently 
diagnosed bilateral hip disorder.  While the records showed that 
the Veteran had pain that radiates to the lower extremities from 
the low back and that the Veteran has a diagnosis of deep vein 
thrombosis, there is no additional evidence which pertains to the 
previously submitted note regarding osteoarthritis of the 
bilateral hips.  Without evidence pertaining to a nexus between 
in-service complaints of hip pain and any current bilateral hip 
diagnoses, the claims for service connection for bilateral hip 
disorders cannot be reopened.  As noted above, the Veteran's lay 
statements were redundant of previously stated claims.  The 
Veteran's sister did comment that the Veteran was on crutches in 
service, and complained of pain in service, and has complained of 
hip pain subsequent to service.  While presumed credible, this 
evidence does not provide a nexus between a diagnosis (hip pain 
is a symptom) and her in-service complaints.  The evidence that 
the Veteran was on crutches in service and had hip pain after 
service were previously of record.  As such, the lay statement is 
not evidence that bears directly and substantially upon the 
specific matter under consideration, and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  As such, the evidence added to the claims file 
after October 1982 is not new and material, as pertaining to the 
bilateral hip disorders, and the claim to reopen a claim for 
service connection for bilateral hip disorders is not warranted.


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disorder has been received, to this limited 
extent, the appeal is allowed.

New and material evidence was not received to reopen a claim for 
entitlement to service connection bilateral knee disorders; the 
appeal is denied.

New and material evidence was not received to reopen a claim for 
entitlement to service connection for bilateral hip disorders; 
the appeal is denied
REMAND

The Veteran's service treatment records included her August 1979 
enlistment examination where she initially indicated that she had 
recurrent back pain, but then crossed out that marking and marked 
that she did not have a history of recurrent back pain.  In 
January 1980, she complained of numbness of her extremities (it 
does not state if lower or upper extremities), although her 
pulses were good.  In March 1980, the Veteran got dizzy and felt 
to the floor, she was assessed with a concussion.  She 
subsequently complained of head pain, dizziness, headaches, and 
neck pain.  A neurology consultation noted the Veteran had a 
minor head trauma.  The physician noted that the Veteran appeared 
at the appointment with "perfect make-up and hairstyle" 
complaining of "her headache" and "blackouts."  He gave an 
impression of "post concussion syndrome?" and something that 
appears to say "hysterical female."  In April 1980, she 
complained of lumbar pain, and stated she was unable to lift her 
legs or touch her toes.  She was assessed with minimal back 
strain.  In May 1980, she complained of back pain with no history 
of trauma.  She reported the pain began two months prior.  The 
treating physician noted she had a normal examination and gave no 
diagnosis.  She returned roughly three weeks later complaining of 
back pain and pain in both legs.  She had a good heel to toe 
walk, and noted that her pain was in the shin area of both legs.  
She was assessed with pain secondary to stress and provided with 
crutches.  She returned four days later complaining of low back 
pain, right knee pain, left calf pain, and right hip pain.  She 
was assessed with patella-femoral pain syndrome, with a note that 
it should resolve.  She was referred to a psychological 
consultation in June 1980.  Her discharge examination noted that 
she had patellar crepitance bilaterally; a tender collateral 
ligament, full range of motion, and no edema or effusion.  

In May 1980, the Veteran was reprimanded for having a poor 
attitude, and she stated that she did not have any problems that 
would affect her performance, however she continued to perform 
poorly.  Another May 1980 note showed that her commanding officer 
felt that she manipulated the system as she had been seen in sick 
call 19 times since joining the service in December.  In June 
1980 she was recommended to go to counseling as she was 
considered unmotivated and that she had been on profile for the 
majority of her time in service.  She was a "slow moving 
individual" who performed only as much as she could get away 
with and seemed to lack the quality necessary to be a productive 
soldier.  She was recommended for separation.

In January 1981, the Veteran was afforded a VA disability 
examination.  She complained of back pain, leg pain, and a rash 
on her hips.  She did not complain of any head trauma.  She was 
noted to have a bizarre, non-organic limp but could perform a 
normal heel toe gait.  She had no back orthosis, and voluntarily 
warded limitation of motion.  Her movements were noted to be 
demonstrative of physiological range of painless motions in all 
directions although she alleged marked tenderness to gentle 
pressure.  She was assessed with dermatitis of the thighs, and no 
orthopedic conditions were found in her low back, hips or knees.  
"Normal medical findings."  An lumbosacral spine x-ray from 
January 1981 noted  minimal sclerotic changes in the iliac margin 
of both sacroiliac joints.

Subsequent to service, a physician's note from Dr. V. B. noted 
that the Veteran had osteoarthritis of the spine.  Treatment 
records from February 1990 show that the Veteran had herniated 
discs L1-S1, and complaints of headaches since 1988.  An October 
1995 treatment record notes that her headaches were secondary to 
major depression.  A December 1995 treatment record showed that 
the Veteran had complaints of headaches, which she stated started 
ten years prior.  

A Jacobi Medical Center record from August 2005 noted the Veteran 
had a medical history of migraine headaches, "black outs," neck 
pain, nausea and blurry vision.  

In November 2005, an MRI of the Veteran's spine showed 
degenerative disc disease of the cervical spine and with neural 
foraminal narrowing and disc herniations in the lumbosacral 
spine.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Veteran's service treatment records contain 
complaints of low back pain, and headaches.  There is also an 
indication that she fainted and suffered a concussion falling to 
the floor.  As the Veteran has current back diagnoses and current 
complaints of headaches, dizziness, and neck pain, he should be 
afforded VA examinations to ascertain if any current back 
disability or any current residuals of a head injury were 
incurred in, or were aggravated by service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed back disability and 
residuals of a head trauma.  As many records 
have been determined to be unavailable, of 
particular interest are any treatment records 
that have not previously been requested 
(including any more current treatment 
records).  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA spine 
examination, and a VA neurological 
examination.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner for a thorough 
review of the case.  A notation to the effect 
that this record review took place must be 
included in any report.

Following review of the claims file and an 
examination of the Veteran, the orthopedist 
should opine as to whether there is at least 
a 50 percent probability or greater (at least 
as likely as not) that the Veteran's current 
back disability/disabilities are a result of 
service.  Additionally, the examiner should 
opine as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that any current back 
disability/disabilities are the result of 
aggravation (beyond the natural progress of a 
disease) during service.  After determining 
the etiology of the back 
disability/disabilities, the examiner should 
determine whether the Veteran suffers from 
any neurological disorders of the lower 
extremities, and opine as to whether there is 
at least a 50 percent probability or greater 
(at least as likely as not) that any current 
lower extremity disabilities are the result 
of active service, or are secondary to any 
back disability/disabilities.  The examiner 
should note the Veteran has a diagnosis of 
deep vein thrombosis.

If the etiology of the claimed back disorder 
is attributed to multiple factors/events, the 
examiner should specify which symptoms and 
diagnoses are related to which factors or 
events.  Opinions should be provided based on 
the results of a review of the medical and 
lay evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran should be afforded a VA brain 
injury/headache examination.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder must 
be made available to the examiner for a 
thorough review of the case.  A notation to 
the effect that this record review took place 
must be included in any report.

Following review of the claims file and an 
examination of the Veteran, the physician 
should state whether the Veteran currently 
suffers from any residuals of head trauma.  
If she does, then the examiner should opine 
as to whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any current residuals of head 
trauma are a result of service.  Opinions 
should be provided based on the results of a 
review of the medical and lay evidence of 
record, results of a thorough examination, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examinations.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on her claim.

5.  After completion of all indicated 
development, the Veteran's claims should be 
readjudicated in light of all the evidence of 
record.  If the determination remains adverse 
to the Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


